DETAILED ACTION
This Office action is in response to the RCE filed on 28 January 2022. The pending claims under examination were originally filed with the after-final response dated 24 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Zhao (US 2021/0226540) does not anticipate independent claims 1 or 8 because Zhao detects a voltage spike (waveform 520 of Fig. 5) at the drain voltage Vd of the SR switch Ms2 in Fig. 1, and cites [0052] of Zhao (Remarks, p. 7). Examiner respectfully disagrees.


Therefore, by detecting the voltage spike shown as 520 in Fig. 5, Zhao's controller is indirectly detecting a corresponding voltage spike on the output voltage across the output capacitor, which is a reasonably broad interpretation of the claim language, since neither claim 1 nor claim 8 is specifically limited to detecting the voltage spike via direct sensing of the output voltage.


As Zhao teaches in [0060], for the embodiment of Fig. 2, the waveform 520 of Fig. 5, showing the cited voltage spike, represents the voltage 294, which is the voltage sensed form the output voltage node as shown in Fig. 2. Therefore, the alternate embodiment of Fig. 2 additionally demonstrates that Zhao teaches detecting of a voltage spike on the output voltage Vout across the output capacitor 270, and in this case it is a direct detection, rather than indirect as in Fig. 1.

Regarding independent claim 15, Applicant points to the same arguments presented against Zhao in claims 1 and 8. Therefore the above explanations showing that Zhao teaches the limitations being argued also apply, mutatis mutandis, to the rejection of independent claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2021/0226540; hereinafter “Zhao”).
In re claim 1 and 8, Zhao discloses a system and corresponding method (see, e.g., Figs. 1-3 and 5-7) for turning-off a synchronous rectifier (SR) transistor (MS2) based on a power switch (PS) transistor (MS1) turn-on detection in a flyback converter (converter shown in Figs. 1 and 2; see [0047]), the system comprising: a spike detector (see Fig. 6: 620, 622, 624, 640, 642) configured to detect a voltage spike of an output voltage across an output capacitor (270) in series with the secondary winding (212) for the flyback converter (see “Spike” in waveform 520 (i.e., output voltage/Vd as detected at voltage 634 in Fig. 6) of Fig. 5, the onset of which is detected according the rising slope of the output voltage/Vd by the comparator 640: see [0059], [0065], [0068]); and a SR controller 
In re claims 7 and 14, Zhao discloses wherein the spike detector is configured to determine the voltage spike when the PS transistor is turned-on while the SR transistor is also turned-on ([0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2021/0226540) in view of Hu (US 2009/0316441; hereinafter “Hu”).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zhao such that the SR controller is configured to turn-off the SR switch prior to the PS switch being turned-on in order to avoid simultaneous conduction of both switches as taught by Hu.

Claims 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2021/0226540) in view of Chen (US 2014/0112031; hereinafter “Chen”).
In re claim 15, Zhao discloses a system (see, e.g., Figs. 1-3 and 5-7) for turning off a synchronous rectifier (SR) transistor (MS2) based on a power switch (PS) transistor (MS1) turn-on detection in a flyback converter (Figs. 1, 2), the system comprising: a spike detector (see Fig. 6: 620, 622, 624, 640, 642), wherein the spike detector is configured to detect a 
Zhao does not disclose detecting the spike when a second primary switch transistor for the flyback converter is turned-on. Whereas Chen discloses a flyback converter (Figs. 5 or 6) having multiple primary side switches (e.g., Q1, Q3 in Fig. 5 or any of primary switches in Fig. 6) such that a voltage spike would be enabled to be detected when a second primary switch transistor is turned on and to increase the efficiency of the primary side circuit via the push-pull or full-bridge inverter topology ([0057], [0061]).

In re claim 17, the above combination of Zhao and Chen would necessarily further include wherein the spike detector is configured to detect the voltage spike during a simultaneous on-time of the second primary switch transistor and the SR transistor (Zhao, [0059], and as explained above with the combination with Chen).
In re claim 19, the above combination of Zhao and Chen would necessarily further include wherein the spike detector is further configured to detect the voltage spike during a continuous conduction mode of operation for the flyback converter (Zhao, [0021], [0052], [0077]).

Allowable Subject Matter
Claims 2, 5, 6, 9-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if 
The Examiner’s stated reasons for indicating allowable subject matter in the above claims can be found in the non-final Office action dated 17 May 2021.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FRED E FINCH III/Primary Examiner, Art Unit 2838